122 U.S. 21 (1887)
STATE BANK
v.
ST. LOUIS RAIL FASTENING COMPANY.
Supreme Court of United States.
Submitted April 22, 1887.
Decided May 23, 1887.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF ILLINOIS.
*23 Mr Milton Hay and Mr Henry S. Greene for plaintiff in error.
Mr. C.C. Brown and Mr George Hunt for defendant in error.
MR. JUSTICE GRAY, after stating the case as above reported, delivered the opinion of the court.
The matter in dispute being less than $5000, the jurisdiction of this court depends upon the certificate of division of opinion, in which the only question certified is whether, upon all the facts found by the court, the plaintiff has the legal right to recover upon the checks in controversy
But the office of a certificate of a division of opinion between two judges in the Circuit Court is to submit to this court one or more points of law, and not the whole case, nor the general question whether upon all the facts, as agreed by the parties in a case stated, or specially found by the court when a trial by jury has been waived, the judgment should be for the one party or the other.
In Harris v Elliott, 10 Pet. 25, one of the questions certified was, "upon the facts stated, whether the plaintiffs have any right or title to the lands taken for streets, in which the trespass is supposed to have been committed, and can maintain their said action." This court held that it could express no opinion upon that question, because, as said by Mr. Justice Thompson in delivering judgment, it "is too general, embracing the merits of the whole case, and does not present any single point or question, and it has been repeatedly ruled in this court, that the whole case cannot be brought here, under the act of 1802, upon such a general question."
The subsequent decisions under the successive acts of Congress upon this subject are uniformly to the same effect. United States v. Briggs, 5 How 208, Nesmith v Sheldon, 6 How 41, Waterville v. Van Slyke, 116 U.S. 699, Williamsport Bank v. Knapp, 119 U.S. 357.
The necessary conclusion is, that the question certified cannot be answered, and that the
Writ of error must be dismissed.